                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

JOSHUA HAMILTON,

                       Plaintiff,

v.                                                        Case No: 6:18-cv-284-Orl-31GJK

INTERNATIONAL HOUSE OF
PANCAKES, LLC, SUNSHINE
RESTAURANT MERGER SUB, LLC,
HHJJ, LLC, HALMONY, LLC,
HEYONJEONG BEVAN and DAPHNE
SWAIN,

                       Defendants.


                                          ORDER
       This cause comes before the Court on Second Amended Petition for Approval of Minor's

Settlement to Authorize and Direct Payment of Settlement Funds, Attorney's Fees and Litigation

Costs; and to Authorize Execution of Settlement Agreements (Doc. 80), filed February 13, 2019.

       On March 6, 2019, the United States Magistrate Judge issued a report (Doc. 81)

recommending that the motion be granted. A Joint Notice of No Objection was filed March 8,

2019 (Doc. 82). Therefore, it is

       ORDERED as follows:

       1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

              Order.

       2.     The Second Amended Petition for Approval of Minor's Settlement to Authorize and

              Direct Payment of Settlement Funds, Attorney's Fees and Litigation Costs; and to
              Authorize Execution of Settlement Agreements is GRANTED.


       DONE and ORDERED in Chambers, Orlando, Florida on March 11, 2019.




                                                                            



Copies furnished to:

United States Magistrate Judge
Counsel of Record
Unrepresented Party




                                          -2-
